PALMORE, Judge.
This action was brought in the name of “Pentecostal Church of Christ.” Among the defenses asserted in the answer was that the suit had not been authorized by the plaintiff or any of its members or trustees. In due course a judgment was entered in which it was determined that the parties purporting to act as trustees of the church in the litigation were not in fact its trustees and had no authority in the premises. They appeal, in the name of the church and in their own names as trustees.
The case comes before us on a partial record which does not include the evidence. It does include a host of affidavits introduced in connection with a motion to have a lock removed from the church door, but there is nothing to suggest that trial of the merits was had on the affidavits in lieu of testimony. In fact, the judgment recites that depositions and exhibits were considered. Under this state of affairs it is presumed that the evidence supports the judgment. “Since we do not have before us all the evidence submitted to the Chancellor, we must' presume that the portion of the evidence which has not been presented to us supports the Chancellor’s finding.” Conley’s Adm’r v. Kindred, 304 Ky. 1, 199 S.W.2d 610 (1946).
In any event, the affidavits themselves provide ample support for the finding that the individual appellants are not members of the “Pentecostal Church of Christ.”
The judgment is affirmed.
All concur.